UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DAM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 31-1041835 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 52-66 Iowa Avenue, Paterson, NJ 07503 (Address of Principal Executive Offices and Zip Code) DAM Holdings, Inc. 2009 Consultant Stock Compensation Plan (Full title of the plan) Mark S. Klein, President DAM Holdings, Inc. 52-66 Iowa Avenue, Paterson, NJ 07503
